Citation Nr: 9933155	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  99-04 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for reflux esophagitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1998 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for a 
disability rating in excess of 10 percent for service-
connected reflux esophagitis. 

The veteran testified at a February 1999 personal hearing 
that his service-connected reflux esophagitis was manifested 
by increased symptomatology and therefore more nearly 
approximating the rating criteria for at least the next 
higher disability rating.  Specifically, he reported having 
chronic esophageal pain, and nausea with periodic vomiting, 
as well as arm and shoulder pain, which was only temporarily 
relieved by medication.  He also reported that he awoke, 
almost nightly, because of esophageal burning and 
regurgitation.  In addition, he indicated that he vomited 
periodically throughout the day and his symptomatology 
increased with stress.  As a result, he lost 180 hours of 
work.  Moreover, he reported that he awakened every morning 
feeling nauseous.  Eating before 11:00 am caused him to 
vomit, and he felt tired throughout the day.  He asserts that 
he was only able to maintain his weight by using weight 
building products.

Initially, the Board notes that the veteran's service-
connected reflux esophagitis is currently evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7399-7346 (hiatal hernia).  
See RO decision entered in February 1996, 38 C.F.R. § 4.20 
(1999) (when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous).  Under 
these criteria, symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health warrant a 60 percent rating.  Diagnostic Code 7346.  A 
30 percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  Id.  
With two or more of the symptoms for the 30 percent rating of 
less severity, a 10 percent rating is assignable.  Id.  

The Board finds that the record currently on appeal is 
lacking, primarily because it contains such varying opinions 
with respect to the degree of disability caused solely by the 
veteran's service-connected reflux esophagitis.  Therefore, a 
remand for further evidentiary development is required.

Specifically, at the veteran's August 1994 VA stomach 
examination, he complained of a nervous upset stomach since 
1980, an inability to gain weight, and morning nausea the 
prevented him from eating breakfast.  However, he denied 
vomiting or having blood in his stool.  On examination, the 
veteran weighed 142 pounds, was 5'9" tall, was not anemic, 
and exhibited neither hematemesis, melena, nor pain.  
However, the examiner opined that the veteran's stomach felt 
"nervous."  The veteran also reported that he had the 
"nervous" feeling daily.  Moreover, smoking and drinking 
coffee aggravated this "nervous" feeling.  An upper 
gastrointestinal (GI) series revealed reflux up the esophagus 
in the upper third to the lower one-half that cleared 
readily.  However, the swallowing mechanism was normal, a 
hiatus hernia was not present, and the esophagus, stomach, 
duodenum, and proximal portion of the small bowel were 
otherwise normal. 

On the other hand, a June 1994 VA treatment record shows the 
veteran's complaints of occasional morning vomiting and being 
awakened at night due to pain.  On examination, churning and 
reflux were noted.  Thereafter, treatment records show the 
veteran's complaints of daily nausea and vomiting.  See VA 
treatment record dated in November 1995.  They also show his 
claims that he had had a 17-year history of esophageal pain 
with no relief being provided by medication.  See VA 
treatment record dated in May 1996.  They show his continued 
complaints and treatment for gastrointestinal problems, mid-
esophagus pain/burning, and right arm and shoulder pain 
secondary to reflux esophagitis.  See VA treatment records 
dated in February 1998, April 1998, and September 1998.  
Additionally, treatment records from Colonial Heights Medical 
Center, dated in January and February 1998, show that the 
veteran had right arm and shoulder pain secondary to reflux 
esophagitis.  The foregoing records also show that the 
veteran was on gastrointestinal medication with little relief 
from his symptoms.  They include references to both a reduced 
appetite and a stable appetite.  VA treatment records also 
show that the veteran had a slight loss in weight between 
February 1998 and September 1998--his weight dropped from 
168.2 pounds to 167.6 pounds.  Moreover, treatment records 
referred to blood in his urine secondary to kidney stones and 
blood in his stool secondary hemorrhoids.  See  November 1994 
hospitalization records from John Randolph Hospital and June 
1994 VA treatment record.

Although the veteran reported a history of reflux esophagitis 
dating back to military service in 1980, November 1994 
hospitalization records from John Randolph Hospital did not 
include a history of reflux esophagitis and described the 
veteran as well developed and nourished.  Moreover, while 
subsequently prepared treatment records from John Randolph 
Hospital (March 1999) include the veteran's complaints, 
diagnoses, and/or treatment for abdominal pain, the diagnosis 
was acute gastritis, not reflux esophagitis.  Similarly, 
March 1999 private treatment records from Capitol Medical 
Center show the veteran's complaints and/or treatment for 
chest pain.  However, the diagnosis was muscle strain, not 
reflux esophagitis.

When examined in September 1998, it was noted that the 
veteran complained of a constant sub-sternal burning pain, 
which pain caused him to awaken at night with nausea and 
vomiting.  It was also noted that the pain was at times 
better.  In addition, the veteran reported pain radiating 
into his shoulders and his arms, weight fluctuations, and a 
poor appetite.  Medications included Nefazodone and 
Lansoprazole.  However, he reported that the medication 
provided only temporary relief.  The veteran denied 
experiencing constipation or diarrhea.  

On examination, it was reported that the veteran was thin, 
was in no distress, and was non-icteric.  Examination of his 
abdomen was negative, and an upper GI series revealed 
gastroesophageal reflux disease and hiatus hernia.  The 
examiner did not state what the veteran's weight was or which 
of the veteran's claimed symptoms were supported by objective 
findings on examination.  Additionally, no opinion was 
provided as to the degree of any impairment of overall 
health.  Diagnostic Code 7346 (considerable impairment 
warrants a 30 percent rating and severe impairment of health 
warrants a 60 percent rating).

Given the extent of complaints made by the veteran, and the 
lack of objective findings to either confirm or contradict 
the existence of such problems, the Board finds that 
additional evidentiary development is warranted.  The Board 
concludes that VA's duty to assist requires that his claim be 
remanded for a clarifying VA examination.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Massey v. Brown, 
7 Vet. App. 204 (1994).

Consequently, this case is REMANDED for the following 
actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, given the available record, the 
RO should obtain and associate with the 
claims file copies of the veteran's 
treatment records from the McGuire 
Medical Center.  The veteran should also 
be asked to provide information necessary 
for the RO to obtain any employment 
records pertinent to the disability at 
issue.  38 C.F.R. § 3.159 (1999).  

2.  After the records noted in the 
paragraph above have been associated with 
the claims file, the veteran should be 
afforded a VA gastrointestinal 
examination.  The examiner should review 
the entire claim's folder, and provide an 
opinion as to the combined effect of all 
manifestations of reflux esophagitis on 
the veteran's health.  The examination 
should include a detailed history of the 
veteran's treatment and adverse 
symptomatology.  The examiner should 
specifically state whether the veteran's 
symptoms include persistently recurrent 
epigastric distress, dysphagia, pyrosis, 
regurgitation, substernal pain, arm pain, 
shoulder pain, vomiting, material weight 
loss, hematemesis, and/or melena with 
moderate anemia.  The examiner should 
note the veteran's weight and any history 
of weight loss.  In short, clinical 
findings should be made so that the 
pertinent rating criteria may be applied.

3.  The RO should then review the claim.  
If the benefit sought is denied, a 
supplemental statement of the case should 
be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


